Citation Nr: 1217692	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-34 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel





INTRODUCTION

The Veteran had active military service from May 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, granting service connection for post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion (left elbow disability) with an evaluation of 30 percent effective November 4, 2004.  A timely appeal was noted with respect to the assigned rating. 

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the Veteran's service-connected left elbow disability from 30 to 40 percent, effective November 4, 2004, the date of the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

In April 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board for further appellate action.

In an April 2010 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to an increased rating for post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion  The Veteran then appealed the Board's April 2010 decision denying his claim of entitlement to an increased disability rating for post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion to the United States Court of Appeals for Veterans Claims (Court).   

In a Memorandum Decision dated June 2011, the Court affirmed the Board's decision denying the Veteran's claim for an increased disability rating on a schedular basis.  However, the Court set aside the Board's decision denying the Veteran's claim on an extraschedular basis and remanded it for further development and readjudication consistent with the Court's Decision.

Unfortunately, in order to comply with the Court's Memorandum Decision, further development is required before the Board can adjudicate the Veteran's claim for an increased disability rating on an extraschedular basis on the merits.  This claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In the aforementioned June 2011 Memorandum Decision, the Court found that the Board, in determining whether the Veteran's claim should be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service for a determination as to entitlement to an extraschedular evaluation, failed to perform both elements of the required analysis according to Thun v. Peake.  The Court further concluded that the Board should determine whether the Veteran was still employed, and what the Veteran's duties were prior to "reasonable accommodations" of his left elbow disability by his employer, what the "reasonable accommodations" are, and the degree and type of pain that the Veteran experienced in performing his duties with the "reasonable accommodations" in place.  However, in order to comply with the Court's Memorandum Decision, the Board finds that additional evidence is required.  In particular, based on the Court's decision, the RO must obtain a statement from the Veteran's employer detailing the Veteran's duties prior to his being afforded "reasonable accommodations," the type of "reasonable accommodations" made for the Veteran's service-connected left elbow disability, and a medical opinion detailing the type and degree of pain associated with his left elbow disability while on the job, despite said "reasonable accommodations."

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c).  

Additionally, in January 2012, the Veteran, via his representative, submitted additional private medical records and a statement from his employer.  At that time, he did not waive his right to have this additional evidence initially considered by the RO (AMC).  Therefore, the RO (AMC) must first consider this additional evidence and issue another supplemental statement of the case (SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1. Obtain a written statement from the Veteran's employer detailing his professional duties and job description and detailing the "reasonable accommodations" made for him with reference to accommodating his service-connected post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion.  

2.  Obtain a VA medical opinion detailing the type and degree of pain experienced by the Veteran while performing his professional duties, despite the Veteran's employer's "reasonable accommodations" of his service-connected post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion.

3.  Then, the RO should readjudicate the Veteran's claim with reference to entitlement to an extraschedular evaluation for his service-connected post-traumatic bony deformity and sclerosis at the left olecranon and radial head and joint effusion pursuant to Thun v. Peake, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand.  Particular effort should be made to document consideration of whether the Veteran's claim warrants reference to the Under Secretary for Benefits or Director of the Compensation and Pension Service for an extraschedular evaluation.

 If the claim on appeal remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to afford the veteran due process of law, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


